Citation Nr: 1422690	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to March 6, 2006, for the grant of service connection for diabetes mellitus, type II (DM-II).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

In May 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for DM-II was received on March 6, 2007.  There is no evidence or allegation of an earlier claim.

2.  The effective date for the grant of service connection was established as March 6, 2006, due to a liberalizing law.


CONCLUSION OF LAW

The criteria for an effective date prior to March 6, 2006, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.114, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2013) (emphasis added).  If a claim is reviewed at a veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3) . 

The Veteran has consistently asserted he was diagnosed with DM-II as early as 1996.  The claims file includes a letter from his private physician establishing he was diagnosed with DM-II prior to January 1999.  Therefore, he is seeking an effective date for grant of service connection of January 1999.

As noted, the Veteran was diagnosed with DM-II in the late 1990s.  DM-II was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  See 38 C.F.R. § 3.309(e).  He filed his initial claim for benefits on March 6, 2007.  In December 2007, service connected was granted effective the date of claim.  In September 2008, an effective date of one year prior to the date of claim, March 6, 2006, was granted based on the evidence that showed he was diagnosed with diabetes at the time it was added to the list of presumptive diseases.

As his claim for service connection was not received until March 6, 2007, more than one year after VA added DM-II to the list of presumptive diseases on May 8, 2001, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.114 is one year prior to the date of claim.  As the current effective date has already been established as one year prior to his date of claim, the regulations do not provide for an effective date earlier than March 6, 2006.      

The Veteran argues that he did not know he could file a claim for DM-II prior to 2007, which is the reason did not file a claim earlier.  While the Board is sympathetic, it is bound by the laws and regulations discussed above and does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran's original claim for service connection for DM-II was granted.  He then appealed the downstream issue of the effective date assigned for service connection.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.

Next, VA has a duty to assist a veteran in the development of the claim.  Service treatment records, post-service VA medical records, and identified post-service private medical records have all been obtained and associated with the claims file.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
VA has satisfied its duties to notify and assist and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date prior to March 6, 2006, for the grant of service connection for DM-II is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


